BOYD, Justice
(dissenting).
I must respectfully dissent. The opinion of the District Court of Appeal should be quashed in its entirety and the cause remanded with direction to reinstate the judgment of the trial court. The Circuit Court properly determined on the evidence before it that a feeder cattle operation wherein many head of cattle are confined in a small area for fattening prior to slaughter could not be operated within the immediate vicinity of a country club, school and residential area. It is an obvious nuisance per se.